
	

115 S1802 IS: To amend title 5, United States Code, to extend the maximum time a person may serve as an acting officer.
U.S. Senate
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1802
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2017
			Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to extend the maximum time a person may serve as an acting
			 officer.
	
	
 1.Time limitationSection 3346 of title 5, United States Code, is amended by striking 210 each place that term appears and inserting 365.  